Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2018

                                     No. 04-17-00648-CV

                                   Rudolph RESENDEZ Jr.,
                                          Appellant

                                               v.

 STATE OF TEXAS, Jesus M. Peralta, William Stephens, David Baker, Sylvia A. Cortez, and
                                    Joe Penn.,
                                    Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-10-00236-CVK
                         Honorable H. Paul Canales, Judge Presiding

                                        ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

        On January 24, 2018, we dismissed this appeal for lack of jurisdiction. Before the appeal
was dismissed, appellant had filed a pro se “Petition for Release of Records” and a pro se
“Petition for Release of Sealed Document.” We also dismiss these motions for lack of
jurisdiction.

       Further, court reporter Amelia Guillen’s notification of late record is NOTED. As this
appeal has been dismissed for lack of jurisdiction, no reporter’s record needs to be filed.


It is so ORDERED on this 29th day of January, 2018.

                                            PER CURIAM


ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court